Citation Nr: 1627114	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-14 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida


THE ISSUES

1.  Entitlement to reimbursement of medical expenses incurred on December 23, 2011, at Leon County EMS Division.  

2.  Entitlement to reimbursement of medical expenses incurred on January 7, 2013, at Capital Regional Medical Center.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1972 to November 1974, from December 1974 to November 1977, and from April 1980 to September 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from April 2012 and February 2013 determinations of the North Florida/South Georgia Veterans Health System.  

In October 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) in order to fulfill the Veteran's request for a Board hearing.  A hearing was scheduled for February 5, 2015.  However, the Veteran requested that the hearing be cancelled in a letter dated January 12, 2015.  


FINDINGS OF FACT

1.  The Veteran is not enrolled in VA healthcare; his primary insurer is Medicare.

2.  On December 23, 2011, the Veteran was treated by Leon County EMS for symptoms attributed to a nonservice-connected kidney disorder.

3.  On January 7, 2013, the Veteran was treated at Capital Regional Medical Center for a cough which had persisted for days, which was a non-emergent condition.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of medical expenses incurred at Leon County EMS Division on December 23, 2011, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2015).

2.  The criteria for reimbursement of medical expenses incurred at Capital Regional Medical Center on January 7, 2013, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking reimbursement of private medical expenses incurred at Leon County EMS Division on December 23, 2011, and of private medical expenses incurred at Capital Regional Medical Center on January 7, 2013.  

There are two potentially applicable statutory provisions under which reimbursement could be authorized, 38 U.S.C. §§ 1725, and 1728.  

Under 38 U.S.C. § 1728(a), reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment from non-VA sources where such emergency treatment was rendered to a veteran in need thereof for any of the following: (1) An adjudicated service-connected disability; (2) A non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) Any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; (4) Any illness, injury, or dental condition of a veteran who--
(A) is a participant in a vocational rehabilitation program and (B) is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a); 38 C.F.R. §§ 17.120-17.132. 

Here, service connection is in effect for degenerative joint disease of the right knee, a right knee scar, and gastritis.  The Veteran has a total disability that is permanent in nature, but only since July 31, 2012.  He is not a participant of a vocational rehabilitation program.

The other provision, 38 U.S.C.A. § 1725, authorizes payment or reimbursement for qualifying emergency treatment provided for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725(a).  Statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008.

To establish entitlement under 38 U.S.C.A. § 1725, all of the following conditions must be met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

The Board acknowledges that the United States Court of Appeals for Veterans' Claims (Veterans Court) has recently held 38 C.F.R. § 17.1002(f) to be inconsistent with the statute and invalid.  Staab v. McDonald, No. 14-0957, 2016 WL 1393521 (Vet. App. April 8, 2016).  However, the Board's decision here does not rely on application of that section.  

With respect to the treatment received on December 23, 2011, the record reveals that the Veteran was a resident at a private rehabilitation facility following surgery for his service-connected knee disability.  The Veteran was transferred to the private facility on December 19, 2011.  The Veteran's stay at the rehabilitation facility was covered by Medicare and is not at issue here, nor is his transfer from the VA facility to the private facility.  During his stay at the private facility, he reported experiencing abdominal pains, which were ultimately attributed to a non-service-connected kidney disorder.  A December 2011 Nephrology Note indicates an acute kidney injury, which was most likely an episode of hypoperfusion leading to prerenal azotemia and resulting acute tubular necrosis (VBMS record 01/03/2012).  On December 23, 2011, the Veteran was transported by the Leon County EMS Department to the Tallahassee Memorial Hospital.  His treatment at Tallahassee was also covered by Medicare and is not at issue here.  It is only the $80.51 charge for transportation by Leon County EMS Division that has not been paid by the Veteran's primary insurer.  

Regarding coverage under 38 U.S.C. § 1728, while the Veteran was being treated at the rehabilitation facility for a service-connected condition, his transport to Tallahassee Memorial was for symptoms of a non-service-connected kidney disorder.  Moreover, at the time of this treatment, he did not have a disability or combined disabilities that was permanent and total in nature and he was not enrolled in a program of vocational rehabilitation.  As none of the prerequisite conditions apply, the provisions of 28 U.S.C. § 1728 are not for application.  See Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006); Malone v. Gober, 10 Vet. App. 539, 544 (1997).

The Board acknowledges that the Veteran initially complained of stomach pains, and that he is service-connected for gastritis.  However, his symptoms were ultimately attributed to his non-service-connected kidney disorder, not to his gastritis.  

The Board also acknowledges that medical records at least suggest that the anesthesia administered during surgery for a service-connected knee disability may have exacerbated the Veteran's kidney disorder and resulted in the symptoms treated on December 23, 2011.  However, this possibility does not satisfy the requirements of 38 U.S.C. § 1728, as it does not render the Veteran's kidney disorder a service-connected condition.  It also does not satisfy the alternative scenario of a non-service-connected disorder aggravating a service-connected disability.  Rather, it presents the reverse scenario of a service-connected disability potentially exacerbating a non-service-connected disorder.  The Board notes that the issue of entitlement to compensation under 38 U.S.C. § 1151 was specifically developed by the AOJ and was adjudicated in an October 2013 rating decision.  The claim was denied based substantially on a medical opinion that the Veteran's chronic kidney disease existed prior to the surgery on the Veteran's knee and was not related to, caused by, or aggravated by VA medical care.  

Regarding coverage under 38 U.S.C. § 1725, the record establishes that the Veteran is not enrolled in the VA health care system.  He is enrolled in Medicare, Parts A and B, and the Agency of Original Jurisdiction (AOJ) has determined that he is not eligible for the Veterans Millennium Health Care and Benefits Act.  Thus, notwithstanding the invalidity of 38 C.F.R. § 17.1002(f), the conditions for reimbursement have been met, and the Board concludes that reimbursement of medical expenses incurred on December 23, 2011, is not warranted under 38 U.S.C. § 1725.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the treatment received on January 7, 2013, the Veteran presented to the Capital Regional Medical Center with complaint of a cough related to non-service-connected bronchitis.

Regarding coverage under 38 U.S.C. § 1725, the same problem exists for this episode of care as for the December 2011 episode.  The Veteran was not enrolled in VA healthcare, which is a prerequisite for recover under this provision.  

Regarding coverage under 38 U.S.C. § 1728, the treatment received was for bronchitis, a non-service-connected condition.  However, at the time of this episode of treatment, effective July 31, 2012, the Veteran was adjudged to have a disability or combined disabilities that was permanent and total in nature.  Accordingly, the Board must address whether there was an emergency at the time of treatment.  

To qualify for reimbursement under 38 U.S.C. § 1728, the treatment must have been for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(c) (the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title); 38 C.F.R. § 17.120.  

VA will not pay or reimburse for the costs of emergency treatment not previously authorized for any period beyond when the emergency ends.  An emergency ends when the veteran could have been transferred from the non-VA facility to a VA or other Federal facility for continuation of treatment or could have reported to a VA or other Federal facility for continuation of treatment.  The individual who determines when an emergency has ended for purposes of reimbursement is the designated VA clinician at the VA facility.  This individual will use sound medical judgment to determine whether the veteran could have been transferred to or could have reported to a VA or other Federal facility for continuation of treatment.  38 C.F.R. § 17.121(a).

At the time of treatment, the Veteran presented to the emergency room at Capital Regional Medical Center in Tallahassee, Florida, with a complaint of a cough and upper respiratory infection which had existed for days.  He was afebrile at the time of treatment.  He was not in pain.  The severity of symptoms were described as "moderate."  He denied a fever or chills.  He denied chest pain, nausea, vomiting, or abdominal pain.  His vital signs were stable.  He was not in distress and he had normal breath sounds.  His heart revealed normal rate and rhythm, as well as normal heart sounds, blood pressure, and pulse.  He was alert and oriented.  Oxygen saturation of the blood was at 98 percent and was assessed as normal.  His chest was clear to auscultation and palpation.  A chest x-ray was normal.  He was prescribed an antibiotic and was discharged to home.  

A medical review was obtained by the AOJ on January 7, 2013, and a reviewing clinician concluded that there was no emergency at the time of treatment.  A second review was obtained on February 26, 2013, by a different VA clinician, and that opinion was in agreement with the first-there was no emergency at the time of treatment.  

The AOJ has also determined that VA facilities in Gainesville and Lake City, Florida were open 24-hours per day, seven days per week, and could have been used by the Veteran in lieu of private treatment.  While the Board observes that the Veteran's address in Monticello, Florida is approximately 100 miles from the nearest VA Medical Center in Lake City, Florida, the medical records reveal that the Veteran has utilized VA medical facilities for various ailments.  Visitation to such VA facilities for the symptoms described would not appear to be unreasonable under the circumstances for a condition which the Veteran himself described as "moderate."  

The Veteran's explanation was that he believed the VA clinic would be closed by the time he arrived and that he would have been instructed to proceed to the nearest hospital anyway.  However, this argument does not establish a reasonable belief on his part that a delay in seeking immediate medical attention would have been hazardous to life or health.  The Veteran has asserted that an emergency existed because of the findings during the visit, i.e., an upper respiratory infection.  However, the findings ultimately rendered after examination at his chosen facility do not relate to the Veteran's belief at the time he sought treatment.  Moreover, the finding of an upper-respiratory infection does not establish that the situation was an emergency, would reasonably have been perceived by a prudent layperson as an emergency, or that the delay in seeking care from a VA facility would have been unreasonable.  Therefore, the Board finds that a preponderance of the evidence is against the existence of an emergency at the time of treatment at Capital Regional Medical Center on January 7, 2013, and is against a finding that a reasonably prudent layperson would have concluded that a delay in seeking immediate medical attention under these circumstances would have been hazardous to life or health.  

Because not all of the conditions for reimbursement have been met, the Board concludes that reimbursement of medical expenses incurred on January 7, 2013, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Board acknowledges that the AOJ denied the January 2013 claim on the basis of the absence of an emergency at the time the Veteran presented at Capital Regional Medical Center.  The Board has denied the claim on the basis of the lack of basic eligibility.  The Board has considered whether there is any prejudice to the claim resulting from the different basis for the Board's decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, here, the Veteran was provided with notice of the legal requirements for establishing eligibility under 38 U.S.C. § 1728.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in June 2012 and March 2013.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The AOJ has obtained pertinent medical records including VA hospitalization and outpatient records and private records identified by the Veteran.  The AOJ requested records from the Social Security Administration but received a negative response indicating that no records exist and that the records may have been destroyed.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

Moreover, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Veterans Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and the related C.F.R provisions contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and other evidence or statements that are deemed necessary and requested for adjudication of the claim.  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  This has been accomplished in the present case and there is no assertion to the contrary.  

Regarding the necessity of medical opinions, with respect to treatment on December 23, 2011, a medical opinion is not necessary because the claim is being denied due to lack of legal merit.  38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Regarding the treatment received on January 7, 2013, the AOJ obtained two medical opinions as to the existence of an emergency at the time of treatment and that there was no emergency and that VA facilities were available.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the AOJ substantially complied with the Board's remand instructions by scheduling a Board hearing.  


ORDER

Reimbursement of medical expenses incurred at Leon County EMS Division on December 23, 2011, is denied.

Reimbursement of medical expenses incurred at Capital Regional Medical Center on January 7, 2013, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


